ORIOI}NAL

                     IJr tlst @nitr! 5tstts @ourt of ft[trsl @lsfms
                                                                                          No. l8-1028C
                                                                                                                                      FILED
                                                                                 (Filed: July 30,2018)
                                                                                                                                     JUL 3 O    ZOIE

                                                                       (NOr           ro          BE PUBLISHED)                      U.S. COURT OF
                                                                                                                                    FEDERAT CLAII!1S
* * * *'r * +,1 * * * * *      :i   * *,t * * * * *         +   **   :* :l :f   *+*   +   *   *

EDWARD THOMAS KENNEDY,

                                                Plaintiff,



UNITED STATES,

                                                Defendant.

 *,1 * + *   :*   * * * * * * *,* * *   :1.   *. rr {.   * * * * * * * * * * +,r * +


             Edward Thomas Kernedy, pro se, Breinigsville, Pennsylvania'

           King, Trial Attomey, commercial Litigation Branch, civil Division, united states
             Sean
Department of Justice, Washington, D.C., for defendant.

                                                                                OPINION AND ORDER

LETTOW, Judge.

        Plaintiff, Edward Thomas Kennedy, brings suit against, among others, the United States,
the United States Department of Education, various state and private bar associations, law
schools, the Law School Admissions Council ("LSAC"), and the Commonwealth of
pennsylvania. Compl. at 1-2. Mr. Kennedy alleges that he suffered various harms, including
..trespass, tr"rpus on the case, trespass on the case vicarious liability, failure to provide a
                                                     -
,"publi.un form of government[,] and trover." Compl at2. He claims that "[t]he ' ' United
States of America exceeded itsjurisdiction by allowing its agencies and employees to deny [him]
admission to its [sic] law schools" and that by denying him admission he "was kept in
constructive financial imprisonment." Compl. at 2. Specifically, he recounts that he "refused to
take t[he] LSAC logic 'games' tests" and "LSAC blocked and/or refused to forward his law
school applications to . . . law schools." Compl. at 4. Mr. Kennedy asserts that in this way,
defendants "stole access to school and property and funds from [him] and rejected his
applications." Compl. at 5. The property allegedly stolen included "private essays, pdvate data,
attachments, transcripts from college and graduate school ofbusiness (MBA) submitted to . . .
 LSAC." Compl. at 5 n.2.

                                                                                                                  ?01?   1'.'150   8000 1,3{h   r+551
         As a remedy for these alleged harms, Mr. Kennedy seeks damages of "$1'000 for each
day of unlawful behavior[] for each defendant, or $500,000.00 from each defendant, whichever
is greater," and for "the injur[ies] caused by defendant[s'] absence of required action, . . . $5,000
for each failure to act, or $500,000.00 from each defendant, whichever is greater." Compl. at 9-
10. Mr. Kennedy also seeks, among other things, a declaratory judgment that "defendants have
acted contrary to constitutional right, power, or privilege," and an injunction, admitting him to all
law schools in the united states "for both Fall 2018 and Fall 2019 [and awarding] tuition and
first-class direct and indirect expenses . . . to [him] without charge." Compl at 10.

         Pending before the court is Mr. Kennedy's motion for leave to proceed informa pauperis
pursuant to 28 U.S.C. $ l9l 5. See Pl.'s Mot. lor Leave to Proceed In Forma Pauperis, ECF No.
4. Section 1915 permits "any court of the United states" to allow parties to proceed without the
payment of fees upon the filing of"an alfidavit that . . . the person is unable to pay such fees."
28 U.S.C. $ 1915(aXl); see also 28 U.S.C. $ 2503(d) ("For the purpose of construing [S]ection[]
. . . 1915 . . . of this title, the United States Court of Federal Claims shall be deemed to be a court
of the United States").

        For the reasons stated, the court grants Mr. Kennedy's motion to ptoceed in forma
pauperis, but dismisses the complaint under Section 1915(e)(2)(B) and for lack ofsubject matter
jurisdiction under Rule 12(h)(3) of the Court ofFederal Claims ("RCFC")

                                  STANDARDS FOR DECISION

         In any case, the plaintiff has the burden of establishing jurisdiction. see Reynolds v.
Army & Air Force Exch. serv.,846F.2d746,748 (Fed. Cir. 1988). The leniency afforded to a
pro se litigant with respect to formalities does not relieve such a litigant from satisfying
jurisdictional requiremints. Kelley v. Secretary, United States Dep't of Labor,812F.2d 13'18'
ilSO 6"a. Cir. i9S7). Under the Tucker Act, this court hasjurisdiction over "any claim against
 the United States founded either upon the Constitution, or any Act ofCongress or any regulation
 oian executive department, oI upon any express or implied contract with the United States, or
 for liquidated or unliquidated damages in cases not sounding in tort." 28 U.S.C. S 1491(axl)
 (emphasis added); see also Moore v. Public Defender's of/ice,76 Fed. Cl. 617 , 620 (2007)
                                                                                             rather
 i..Wien a plaintiffs complaint names private parties, or local, county, or state agencies,
 than federal agencies, this court has no jurisdiction to hear those allegations'")'

         This court lacks power to award injunctive relief absent specific statutory authorization.
see IJnited States v. King,395 U.S. 1,2-3 (1969) (citing Glidden co. v. zdanok,370 u. s. 530,
 557 (1962));UnitedStatesv.Jones,l3l U'S. 1,9(1S89); [JnitedStatesv Alire,'73U'S'(6
wall.) 573, 575 (1567); see also Halim v. united states,106 Fed. Cl.677,684-85 (2012) (citing
National Air Tra:ffic controllers Ass'nv. united states, 1 60 F.3d 714,716-1',1 (Fed. Cir. 1998))
("This court has never been afforded the general authority to issue declaratory judgments or to
 grant injunctive relief."). More specifically, "[t]he Tucker Act does not provide independent
jurisdiciion over . . . claims for equitable relief." Taylor v. united states,l l3 Fed. cl. 17l,173
 (2013).
       "lf   a court lacksjurisdiction to decide the merits ofa case, dismissal is required as a
matter of law." Gray v. Unired Stales, 69 Fed. Cl. 95, 98 (2005) (citing Ex parte McCardle, T4
U.S. (7 Wall.) 506,514 (1868); Thoen v. United States,765 F.2d 1110, 1116 (Fed. Cir. 1985));
see a/so RCFC 12(hX3) ("lfthe court determines at any time that it lacks subject-matter
jurisdiction, lhe co:urt must dismiss the action.") (emphasis added).

        Finally, for plaintiffs proceeding or seeking to proceed informa pauperis under Section
1915, the court may screen their complaint and dismiss it if "the court determines that . . the
action or appeal-is frivolous or . . . fails to state a claim on which reliefmay be granted." 28
U.S.C. $ l9t 5(e)(2)(B)(i), (ii). Where the court determines that a case is frivolous or fails to
state a claim upon which relief may be granted, Section 1915 requires the court to dismiss the
case "[n]otwithstanding any filing fee, or any portion thereof, that may have been paid." 28
u.s.c. $ 19ls(e)(2).

                                           ANALYSIS

        AII of Mr. Kennedy's claims against private or state actors or beyond the jurisdiction of
this court. See Moore,76 Fed. Cl. at 620. Mr. Kennedy's claims for declaratory and injunctive
reliefagainst any defendant are likewise beyond this court's jurisdiction. See Halim,106 Fed.
Cl. at 684-85.

        Independently, Mr. Kennedy's claims lack an arguable basis in law, i e.,their
"disposition is obvious." Neitzke v. llilliams,490 U.S. 319,325 (1989) C'[A] complaint,
containing as it does both factual allegations and legal conclusions, is frivolous where it lacks an
arguable basis either in law or in fact."); Taylor v. United States,568 Fed. Appx. 890, 891 (Fed.
Cir.2014) (citing Galloway Farms, Inc. v. United States,834 F.2d 998, 1000 (Fed. Cir. 1987))
("A frivolous claim is one'whose disposition is obvious."'). There is no arguable basis for the
assertion that the United States is responsible for the decisions ofprivate and state law schools to
deny admission to applicants who refuse to take a portion of a law school admission exam. See
Nietzke, 490 U.S. at 319. Mr. Kennedy's claims must be dismissed.

                                         CONCLUSION

        For good cause shown, Mr. Kennedy's motion to proceed in.forma pauperis is
GRAN'|ED. Nevertheless, the court has determined that his claims are beyond this cou('s
subject matter jurisdiction and raise unmeritorious questions of law, and thus DISMISSES his
complaint. The clerk shall enter judgment in accord with this disposition.

        No costs.

        It is so ORDERED.



                                                      Senior Judge